Title: Wilson Cary Nicholas to Thomas Jefferson, 9 March 1818
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Richmond 
              March 9th 1818
                    
                    a Mr Coffee, a sculptor of great eminence who is here, is very anxious to go to your house to take your Bust: I have promised him I wou’d make his wishes known to you. He is said to be a master in his art: Your friends feel a solicitude you shou’d indulge him. nothing can be more acceptable to the american people, than the preservation of the likeness of those of our Citizens, most distinguished for their patriotism & services. Mr Coffee, is explicit in his assurances that he expects no pecuniary compensation from you. May I beg the favour of you to answer this letter by the first opportunity?
                    
                    
                        I am my Dear Sir with the greatest respect & regard your hum. Servt
                        W. C. Nicholas
                    
                